Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 12/29/2020.
	Claims 1-6, 9-16 and 19-20 are pending and examined.
	Claims 7-8 and 17-18 are cancelled.
	
Response to Arguments
Applicant’s arguments filed on 12/29/2020 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Edelstein) applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US PGPUB 2009/0144393), in view of McBrearty (US PGPUB 2016/0170667), Edelstein et al. (US PGPUB 2013/0326537) hereinafter Edelstein.

Per claim 1, Kudo discloses “a computer-implemented method, comprising: detecting, by one or more processors, an application is to be migrated in response to detecting an event in a node in a plurality of nodes; determining, by one or more processors, a group of candidate nodes to which the application is to be migrated from the plurality of nodes” (Figs. 1 and 13; claims 1 and 3; paragraphs [0040][0079]; detecting an event (a data center in which an application is currently being operated is overloaded), determine suitable candidate data centers to receive migration of the application, each data center having a plurality of server nodes; migration of the application is carried out, application is migrated to a candidate data center, data is copied to the candidate data center).
While Kudo does not explicitly disclose “delaying, by one or more processors, a migration of the application from the node to a candidate node of the group of candidate nodes in response to determining that the application data has not been migrated to the candidate node; and initiating the delayed migration of the application from the node to the candidate node in response to determining that the application data has been migrated to the candidate node”. However, McBrearty suggests (claims 1 and 4; paragraphs [0013][0024]; migration an application comprises migrating application data from a source environment to a target environment, then migrating the application from the source environment to the target environment; i.e. migration in a specific order, migrating application data first (first task), then migrating the application (second task); the application is able to access application data on local storage devices; i.e. application and application data reside on same node). Edelstein furthers suggests a task execution sequence (paragraph [0006]; a task is marked as a deferred task (second task) if it is dependent on a preceding task (first task), the deferred task is only allowed to execute after the completion of the preceding task; i.e. delaying execution of a dependent task until the completion of the preceding task). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kudo, McBrearty and Edelstein to execute a migration process on a particular sequence, first migrate application data (first task), waiting until the completion of the first task, then migrate the application (second task); because 

Per claim 2, McBrearty further suggests “migrating, by one or more processors, the application to a candidate node in the group of candidate nodes to which the application data has been relocated” (claims 1 and 4; migration an application comprises migrating application data from a source environment to a target environment, then migrating the application from the source environment to the target environment).

Per claim 3, Kudo further suggests “wherein the event in the node comprises any of: a performance of the node being below a predefined threshold; a failure being detected in the node; and an instruction for migrating the application” (paragraphs [0040][0079]; detecting an event (a data center in which an application is currently being operated is overloaded), determine suitable candidate data centers to receive migration of the application).

Per claim 4, Kudo further suggests “determining, by one or more processors, the group of candidate nodes based on states of the plurality of nodes” (paragraphs [0040][0079]; claim 1; determine suitable candidate data centers to receive migration of the application, determine the free capacity of server resources on each candidate data center).

Claims 11-14 are rejected under similar rationales as claims 1-4.
Claim 20 is rejected under similar rationales as claim 1.

s 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, in view of McBrearty, in view of Edelstein, in view of Oeda (US PGPUB 2009/0055507).

Per claim 5, McBrearty does not explicitly teach “determining, by one or more processors, a data distribution of replicas of the application data among the plurality of nodes; and adjusting, by one or more processors, the group of candidate nodes based on the data distribution of the replicas”. However, Oeda suggests the above (Fig. 18, paragraph [0034]; claims 8-9; determine one or more candidate data centers from a plurality of data centers for application migration; for each of the plurality of data centers, determine if a data replica exists on it (i.e. determine data distribution of replicas); if a data replica exists, the data center is considered as a candidate data center for application migration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kudo, McBrearty, Edelstein and Oeda to update a list of candidate nodes for data migration based on distribution of data replica; because if a data replica already exists on a target node, then a data replication process is not needed during the migration, thereby fastens the speed of migration.

Per claim 6, Oeda further suggests “assigning, by one or more processors, a higher priority to a node in which a replica of the application data locates in determining the group of candidate nodes” (Fig. 18, paragraph [0034]; claims 8-9; in selecting a candidate data center for migration, a data center with an existing data replica is selected before a data center without an existing data replica; i.e. the data center with an existing data replica has a higher priority).

Claims 15-16 are rejected under similar rationales as claims 5-6.

9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, in view of McBrearty, in view of Edelstein, in view of Kiselev et al. (US PGPUB 2016/0342491) hereinafter Kiselev.

Per claim 9, McBrearty discloses “relocated application data”, but does not teach “updating, by one or more processors, a data distribution of replicas of the application data based on the relocated application data”. However, Kiselev suggests “updating, by one or more processors, a data distribution of replicas of the application data based on the relocated application data” (claims 1-5; migrating application data from one location to another location; application data and replicas of application data are stored in a plurality of nodes; the distribution of replicas of application data is controlled by a data redundancy policy; updating the distribution of replicas of application data  in response to a change in the data redundancy policy). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kudo, McBrearty, Edelstein and Kiselev to update a data distribution of replicas (redundancy) of the relocated application data using a data redundancy policy, which allows a user to set different levels of data redundancy to meet different types of needs (more flexibility).
Claim 19 is rejected under similar rationales as claim 9.

Per claim 10, McBrearty does not teach “removing, by one or more processors, redundant application data from the plurality of nodes based on a replica rule of the plurality of nodes in response to a predetermined time duration being passed after the application being migrated”. However, Kiselev suggests “removing, by one or more processors, redundant application data from the plurality of nodes based on a replica rule of the plurality of nodes in response to a predetermined time duration being passed after the application being migrated” (claims 1-5; migrating application data from one location to another location; application data and replicas of application data are stored . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HANG PAN/Primary Examiner, Art Unit 2193